Name: 88/584/EEC: Commission Decision of 11 November 1988 on improving the efficiency of agricultural structures in Portugal pursuant to Council Regulation (EEC) No 797/85 (Only the Portuguese text is authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: Europe;  agricultural policy;  economic policy
 Date Published: 1988-11-22

 Avis juridique important|31988D058488/584/EEC: Commission Decision of 11 November 1988 on improving the efficiency of agricultural structures in Portugal pursuant to Council Regulation (EEC) No 797/85 (Only the Portuguese text is authentic) Official Journal L 315 , 22/11/1988 P. 0037 - 0037*****COMMISSION DECISION of 11 November 1988 on improving the efficiency of agricultural structures in Portugal pursuant to Council Regulation (EEC) No 797/85 (Only the Portuguese version of this text is authentic) (88/584/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 797/85 of 12 March 1985 on improving the efficiency of agricultural structures (1), as last amended by Regulation (EEC) No 1137/88 (2), and in particular Article 25 (3) thereof, Whereas, pursuant to Article 24 (4) of Regulation (EEC) No 797/85, the Portuguese government forwarded on 11 July 1988 Decree-Law No 211/88 of 17 June 1988 laying down detailed rules for allocating the annual compensatory allowance to farmers; Whereas, pursuant to Article 25 (3) of Regulation (EEC) No 797/85, the Commission has to decide whether the conditions for a financial contribution from the Community are satisfied in the light of the compatibility of the said provisions with the abovementioned Regulation and bearing in mind the objectives of the latter and the need to ensure that the various measures are properly related; Whereas the abovementioned provisions satisfy the conditions and the objectives of Regulation (EEC) No 797/85; Whereas the European Agricultural Guidance and Guarantee Fund (EAGGF) Committee has been consulted on the financial aspects; Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Committee on Agricultural Structures, HAS ADOPTED THIS DECISION: Article 1 Decree-Law No 211/88 of 17 June 1988 laying down detailed rules for allocating the annual compensatory allowance to farmers, forwarded by the Portuguese Government pursuant to Article 24 (4) of Regulation (EEC) No 797/85, satisfies the conditions for a financial contribution from the Community to the common measure provided for in Article 1 of Regulation (EEC) No 797/85. Article 2 This Decision is addressed to the Portuguese Republic. Done at Brussels, 11 November 1988. For the Commission Frans ANDRIESSEN Vice-President (1) OJ No L 93, 30. 3. 1985, p. 1. (2) OJ No L 108, 29. 4. 1988, p. 1.